Filed 11/8/22 P. v. Franklin CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B318458

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct.
        v.                                                      No. NA099770)

RAEKWON FRANKLIN,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Judith L. Meyer, Judge. Affirmed.
     Patricia J. Ulibarri, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       A jury found defendant Raekwon Franklin (defendant)
guilty of attempted willful, deliberate, and premeditated murder
(Pen. Code,1 §§ 664(a), 187(a)) and assault with a firearm
(§ 245(a)(2)). The prosecution presented evidence at trial that
defendant fired a shotgun at two minors after asking where they
were from—a question understood as a gang challenge.
       As to the attempted murder conviction, the jury found true
allegations that defendant inflicted great bodily injury within the
meaning of section 12022.7 and personally used a firearm within
the meaning of sections 12022.53(b)-(d). As to the assault with a
firearm conviction, the jury found true an allegation that
defendant personally used a firearm within the meaning of
section 12022.5. As to both convictions, the jury found true
allegations that the crimes were committed for the benefit of a
criminal street gang within the meaning of section 186.22(b).
       The trial court sentenced defendant to 43 years to life in
state prison, with an additional indeterminate life term. The
sentence was comprised of a life sentence for attempted murder
with an associated 25-years-to-life firearm enhancement and an
associated 10-year gang enhancement, plus a consecutive term of
three years for the assault with a firearm conviction and five
years for the associated gang enhancement.
       In a prior appeal, we affirmed defendant’s conviction but
vacated the sentence because the trial court erred in imposing
the 10-year gang enhancement attached to the attempted murder
charge. (People v. Franklin (Sept. 27, 2018, B284671) [nonpub.
opn.] (Franklin I), citing People v. Lopez (2005) 34 Cal.4th 1002,

1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
1004.) We remanded for resentencing and explained the court
was “entitled to consider the entire sentencing scheme” and must
decide whether to exercise newly-conferred discretion permitting
a court to strike a 25-to-life firearm enhancement in the interest
of justice. (Id., citing § 12022.53(h).)
       On remand, the trial court sentenced defendant to a total
term of 40 years to life in state prison: life on the attempted
murder count—with a 15-year minimum parole term for the gang
enhancement, a 20-year firearm enhancement, a three-year great
bodily injury enhancement, and a consecutive term of two years
for the assault with a firearm conviction. The resentencing
judge, who was not the judge who presided at trial and imposed
the original sentence, remarked she was “stay[ing] fully within
the spirit of” the original sentence.2 The trial court also set a
hearing pursuant to People v. Franklin (2016) 63 Cal.4th 261
(Franklin) for the following week. (See generally id. at 284
[“Franklin may place on the record any documents, evaluations,
or testimony (subject to cross-examination) that may be relevant
at his eventual youth offender parole hearing, and the
prosecution likewise may put on the record any evidence that
demonstrates the juvenile offender's culpability or cognitive
maturity, or otherwise bears on the influence of youth-related
factors”].)

2
       When the prosecution emphasized “the
remittitur . . . indicates . . . the [original] sentence was 43-years-
to-life” (as opposed to 40 years to life), the trial court responded,
“I think for purposes of this case 40-to-life is perfectly sufficient,
so I’m just going to—I appreciate the clarification, so I’m just
going to make myself very clear . . . that I’m just sticking to 40-to-
life.”




                                  3
       Defendant noticed an appeal from the resentencing. This
court appointed counsel to represent defendant. After examining
the record, counsel filed an opening brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that raises no issues and
asks us to independently review the record. We invited
defendant to submit a supplemental brief and he has, arguing (1)
his resentencing should have been handled by the judge who
presided at trial, (2) the trial court erred by “combin[ing]” his
resentencing with his Franklin hearing, (3) the trial court erred
in “basing [his] re-sentencing off the vacated sentence instead of
re-sentencing [him],” and (4) the trial court erred by “adding the
gang enhancements after the appellate court had already deleted
it.”
       Defendant’s contentions lack merit. He had no right to be
resentenced by the judge who presided at his trial. (People v.
Jacobs (2007) 156 Cal.App.4th 728, 733.) The basis of
defendant’s suggestion that a Franklin hearing cannot be
combined with a resentencing is not clear, but whatever the
basis, the appellate record reflects the Franklin hearing was
scheduled for after defendant’s sentencing, not combined with it.
And as to defendant’s final two contentions, the record reflects
both that the trial court’s treatment of the gang enhancement
complies with our decision in Franklin I and that the court
independently exercised its sentencing discretion
notwithstanding its remark that the sentence ultimately imposed
was within the “spirit” of the original sentence.
       Having considered defendant’s supplemental brief and
conducted our own examination of the record, we are satisfied
defendant’s appellate attorney has complied with her
responsibilities and no arguable issue exists. (Smith v. Robbins




                                4
(2000) 528 U.S. 259, 278-82; People v. Kelly (2006) 40 Cal.4th 106,
122-24; Wende, supra, 25 Cal.3d at 441.)

                         DISPOSITION
      The judgment is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                        BAKER, Acting P. J.

We concur:



             MOOR, J.




             KIM, J.




                                5